DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 8/24/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-33 are currently pending.
Claims 1-33 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s arguments with respect to claim(s) 1, 7, 18, 24 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 112(b)
Applicant’s arguments with respect to claim(s) 10, 26 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 18 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Lee fails to teach or suggest “determining whether an output signal of the optical sensor is at or below the optical threshold”. Applicant’s Remarks p13. The Examiner respectfully disagrees. Lee teaches determining comparing metric of proximity measured by the optical sensor to the approximate proximity threshold ([0078]).
Applicant further contends Lee fails to teach or suggest “determining, in response to determining that the output signal is at or below the optical threshold, whether the output signal is representative of a cardiac signal by comparing characteristics of a heartbeat waveform generated from the output signal of the optical sensor to expected characteristics of a predetermined cardiac signal, the output signal being not representative of the cardiac signal when at least one of the characteristics of the heartbeat waveform does not correspond to the expected characteristics of the predetermined cardiac signal”. Applicant’s Remarks p14. The Examiner respectfully disagrees. First, the limitation fails to comply with the written description requirement under 35 USC 112(a), and as a result the limitation is being interpreted as a temporal relationship between the two steps. See the 35 USC 112(a) rejection below. Second, Lee teaches applying multiple different techniques for detecting whether a user is wearing or not wearing the user-wearable device in sequence ([0081]).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 18, the limitation “determining, in response to determining that the output signal is at or below the optical threshold, whether the output signal is representative of a cardiac signal by comparing characteristics of a heartbeat waveform generated from the output signal of the optical sensor to expected characteristics of a predetermined cardiac signal, the output signal being not representative of the cardiac signal when at least one of the characteristics of the heartbeat waveform does not correspond to the expected characteristics of the predetermined cardiac signal” fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of determining whether the output signal is representative of a cardiac signal in response to determining that the output signal is at or below the optical threshold. The phrase “in response to” requires a direct causal relationship between the cause and the effect. However, the Specification is silent on the step of determining that the output signal is at or below the optical threshold directly causing the step of determining whether the output signal is representative of a cardiac signal. There is merely a temporal relationship between the two steps. For purposes of examination, the limitation will be interpreted as a temporal relationship between the two steps. See MPEP 2163. 
By virtue of their dependence, the dependent claims are similarly rejected.





	




	






	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 13-23, 25-27, 29-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2015/0135310 to Lee.
As per claim(s) 1, 18, Lee teaches:
A method of operating a wearable device, the wearable device capable of being worn by a user and comprising one or more biometric sensors including an optical sensor configured to emit light and to detect light, the method comprising: (Fig. 1B, [0026] – [0029], “FIG. 1B illustrates an exemplary rear-view of the housing or case 104 of the user-wearable device 102. Referring to FIG. 1B, the backside of the housing 104, which can also be referred to as a caseback, is shown as including a bioimpedance analysis (BIA) sensor, an optical sensor 122, a capacitive sensor 124, a galvanic skin resistance (GSR) sensor 126, an electrocardiogram (ECG) sensor 128 and a skin temperature sensor 130.”)
emitting light from the optical sensor; determining whether an output signal of the optical sensor is at or below an optical threshold indicative of the wearable device not being proximate to the user's skin while the light is being emitted from the optical sensor; determining, in response to determining that the output signal is at or below the optical threshold, whether the output signal is representative of a cardiac signal by comparing characteristics of a heartbeat waveform generated from the output signal of the optical sensor to expected characteristics of a predetermined cardiac signal, the output signal being not representative of the cardiac signal when at least one of the characteristics of the heartbeat waveform does not correspond to the expected characteristics of the predetermined cardiac signal; determining that the wearable device is not being worn by the user based at least on determining that the output signal of the optical sensor is at or below the optical threshold and determining that the output signal is not representative of the cardiac signal. ([0029], “In accordance with specific embodiments, the optical sensor 122 can also be used to detect heart rate (HR) and heart rate variability (HRV). More specifically, the optical sensor 122 can operate as a photoplethysmography (PPG) sensor. When operating as a PPG sensor, the light source of the optical sensor 122 emits light that is reflected or backscattered by patient tissue, and reflected/backscattered light is received by the light detector of the optical sensor 122. In this manner, changes in reflected light intensity are detected by the light detector, which outputs a PPG signal indicative of the changes in detected light, which are indicative of changes in blood volume. The PPG signal output by the light detector can be filtered and amplified, and can be converted to a digital signal using an analog-to-digital converter (ADC), if the PPG signal is to be analyzed in the digital domain. Each cardiac cycle in the PPG signal generally appears as a peak, thereby enabling the PPG signal to be used to detect peak-to-peak intervals, which can be used to calculate heart rate (HR) and heart rate variability (HRV).”; Fig. 3, [0061], [0065] – [0067], “At step 306, the biometric information sensed at step 304 is compared to the baseline biometric information obtained and stored at step 302, so that there can be a determination at step 308 of whether they match one another. The sensed biometric information need not be exactly the same as the baseline information in order for there to be a match. Rather, in accordance with certain embodiments, for there to be a match between the sensed biometric information and the baseline biometric information the sensed and baseline biometric information should be similar to one another within an acceptable tolerance that can be defined as appropriate for the level of security desired. For example, if the similarity between the sensed biometric information and the baseline biometric information exceeds a specified threshold, then the sensed and baseline biometric information can be considered to match…. In certain embodiments, the baseline biometric information and sensed biometric information that are compared to one another includes more than one of ECG, PPG and vein pattern information…. Referring again to FIG. 3, as indicated at block 310 in FIG. 3, if there is a determination that the sensed biometric information and the baseline biometric information match, then the user is authenticated. As indicated at block 312, if there is a determination that the sensed biometric information and the baseline biometric information do not match, then the user is not authenticated.”; [0078], “The metric of proximity can be the amplitude of the signal produced by the light detector of the optical sensor 122, in response to light being emitted by the light source of the optical sensor 122 and reflected from the user's skin and incident on the light detector. Alternatively, or additionally, the metric of proximity can be the phase offset of the signal produced by the light detector of the optical sensor 122 (in response to light being emitted by the light source of the optical sensor 122 and reflected from the user's skin and incident on the light detector) relatively to the phase of the light emitted by the light source of the optical sensor. At step 904 the metric of proximity is compared to an appropriate proximity threshold. If there is a determination at step 906 that the metric of proximity is above the threshold, then there is a detection at step 908 that the user-wearable device is being worn by a user. If the metric of proximity is not above the threshold, as determined at step 906, then there is a detection at step 910 that the user-wearable device is not being worn by a user.”; [0081], “Where multiple different techniques/sensors are used for detecting whether or not a user is wearing or still wearing the user-wearable device 102, the different techniques can be performed in parallel and/or serially. The use of multiple different techniques/sensors for detecting whether or not a user is wearing or still wearing the user-wearable device 102, and thus whether the user is continually authenticated, provides for redundancy that increases the level of authentication by making it more difficult to trick the device.”)
As per claim(s) 2, 21¸ Lee teaches:
de-authenticating the user from the wearable device, the user having previously been authenticated to the wearable device, based at least on determining that the wearable device is not being worn by the user. ([0070], “Still referring to FIG. 3, after determining or receiving an indication that the user wearing the user-wearable device is authenticated, at step 314 monitoring is performed to determine whether or not the user-wearable device remains being worn by the user.”)
As per claim(s) 3, 22¸ Lee teaches:
wherein the de-authenticating of the user from the wearable device comprises preventing the wearable device from being used for a mobile payment. ([0068], “If the user wearing the user-wearable device (e.g., 102) is not authenticated, the user can be denied access to certain information, applications and/or functionality, can be prevented from performing certain financial transactions, and/or can be prevented from operating certain vehicles, machinery and/or weapons, and/or the like.”)
As per claim(s) 4, 23¸ Lee teaches:
wherein the de-authenticating of the user from the wearable device comprises preventing the wearable device from being used for at least one of: automated teller machine (ATM) transactions; keyless entry into a vehicle; keyless starting of a vehicle; keyless entry through a door; opening of a lock; execution of an electronic signature; unlocking of a computer; automatic logging into a website; exchange of social network information; exchange of contact information; disarming of a security system; automatic upload of biometric data to an online user account associated with the user; and altering of preferences of a thermostat. ([0068])
As per claim(s) 5¸ Lee teaches:
wherein: the optical sensor is further configured to emit infrared light, and emitting light from the optical sensor further comprises emitting infrared light from the optical sensor. ([0028])
As per claim(s) 6, Lee teaches:
wherein: the optical sensor is further configured to emit green light, and emitting light from the optical sensor further comprises emitting green light from the optical sensor. ([0038], “In accordance with an embodiment, the two LEDs 136a and 136b and the photodiode 138 are components of the optical sensor 122 that was discussed above.”, The Examiner notes that consumer wearable devices that have optical sensors with LEDs use green visible light1.)
As per claim(s) 8, 25, Lee teaches:
authenticating the user with the wearable device based at least on receiving from the user at least one of: a personal identification number (PIN); a fingerprint; biometric data; facial recognition; a password; and a pattern match. ([0065]) 
As per claim(s) 9, Lee teaches:
wherein the at least one of: a personal identification number (PIN); a fingerprint; biometric data; facial recognition; a password; and a pattern match is received from the user by a client device; ([0065])
As per claim(s) 10, 26, Lee teaches:
determining that the wearable device is being worn by the user based at least on detecting that the output signal is above the optical threshold and determining that the output signal is representative of the cardiac signal, or authenticating the user with the wearable device based at least on determining that the wearable device is being worn by from the user, and receiving from the user at least one of: a personal identification number (PIN); a fingerprint; biometric data; facial recognition; a password; and a pattern match. ([0065])
As per claim(s) 11, 27¸ Lee teaches:
ending one or more operations of the wearable device based at least on determining that the wearable device has been removed from the user. ([0068])
As per claim(s) 13, 29¸ Lee teaches:
wherein the determining that the wearable device has been removed from the user is further based at least on output received from at least one of: a skin temperature thermometer; a galvanic skin response sensor; an electromyographic sensor; or an accelerometer. ([0070])
As per claim(s) 14, 30¸ Lee teaches:
wherein: the one or more biometric sensors includes a skin temperature thermometer, and the determining that the wearable device has been removed from the user is further based at least on output received from the skin temperature thermometer. ([0070])
As per claim(s) 15, 31¸ Lee teaches:
de-authenticating the user from the wearable device based at least on determining that the wearable device is not within wireless communications range of a client device. ([0085])
As per claim(s) 16, 32¸ Lee teaches:
amplifying an output of the optical sensor to create an amplified signal, wherein the amplified signal is the output signal of the optical sensor. ([0041])
As per claim(s) 17, 33¸ Lee teaches:
wherein the amplifying further comprises comparing the amplified signal and a previously sampled amplified signal. ([0041])
As per claim(s) 19¸ Lee teaches:
wherein the optical sensor is a photoplethysmographic sensor; ([0029])

As per claim(s) 20¸ Lee teaches:
wherein: the optical sensor further comprises one or more light sources configured to emit one or more of: green light, infrared light, or light having multiple wavelengths, and the memory stores further computer-executable instructions for controlling the at least one processor to emit one or more of green light, infrared light, or light having multiple wavelengths light, from the optical sensor; ([0038], “In accordance with an embodiment, the two LEDs 136a and 136b and the photodiode 138 are components of the optical sensor 122 that was discussed above.”, The Examiner notes that consumer wearable devices that have optical sensors with LEDs use green visible light2.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0135310 to Lee in view of United States Patent Application Publication No. 2014/0358012 to Richards.
As per claim(s) 7, 24, Lee does not explicitly teach, but Richards teaches:
determining, based on the output signal of the optical sensor, at least one characteristic of the user's skin, and calibrating, based on the least one characteristic of the user's skin, an expected amount of light to be received by the optical sensor while the light is being emitted from the optical sensor, wherein the determining whether the output signal of the optical sensor is at or below the optical threshold is further based on the calibrating. ([0190] - [0191], “Additionally, it can be advantageous to for the light detection circuit 1860 to adjust the gain of the detected light signal I.sub.D to account for differences in users' skin tones (pigmentations). For example, different skin tones will absorb and scatter light differently. For example, because darker skin tones can absorb more light and scatter less light, it can be desirable to increase the gain of the detected light signal I.sub.D.”; [0110] – [0112])
One of ordinary skill in the art would have recognized that applying the known technique of Richards to the known invention of Lee would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such optical sensor calibration features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to calibrate, based on the determined at least one characteristic of the user's skin, an expected amount of light to be received by the optical sensor while the light is being emitted from the optical sensor results in an improved invention because applying said technique improves the accuracy of the sensor output signal by calibrating the sensor to the individual.
As per claim(s) 12, 28, Lee does not explicitly teach, but Richards teaches:
wherein the ending of the one or more operations comprises putting at least one of the one or more biometric sensors of the wearable device into a power conservation mode; ([0109], “In another embodiment, the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user. In response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation.”)
One of ordinary skill in the art would have recognized that applying the known technique of Richards to the known invention of Lee would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such power conservation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to put one or more biometric sensors of the wearable device into a power conservation mode results in an improved invention because applying said technique increases the battery life of the wearable device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20160253651 to Park discloses a wearable device used in a payment system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://medium.com/bsxtechnologies/red-light-versus-green-light-74fdd5fe7027
        2 https://medium.com/bsxtechnologies/red-light-versus-green-light-74fdd5fe7027